Citation Nr: 1618079	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Officers Association of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the Public Health Service from January 1967 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 hearing and a transcript of this hearing is of record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  December 1993, April 2004, and April 2006 RO decisions denied entitlement to service connection for diabetes mellitus; the Veteran did not appeal or submit new and material evidence within one year of the decisions.

2.  Evidence received since the last final RO decision is new and material, and the Veteran's claim is reopened.

3.  Diabetes mellitus was incurred in service or is otherwise related to his active service.  




CONCLUSIONS OF LAW

1.  The December 1993, April 2004, and April 2006 RO decisions that denied entitlement to service connection for diabetes mellitus are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received since the April 2006 RO decision, and the Veteran's claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran original claim for entitlement to service connection for diabetes mellitus was denied in a December 1993 RO decision; the Veteran did not appeal.  Attempts to reopen his claim were denied in April 2004 and April 2006.  In October 2007, the Veteran submitted a new request to reopen his claim for diabetes mellitus.  The RO denied the Veteran's claim in a February 2008 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The RO most recently denied the appellant's claim because it found there was no evidence that the Veteran's diabetes mellitus had onset in service or was caused or aggravated by the Veteran's active service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's diabetes mellitus is related to his active military service.  

The Veteran has submitted letters from Dr. J.M. and Dr. M.S., who opined that the Veteran had elevated blood sugar levels during service and that under current medical standards, the Veteran would have been diagnosed with diabetes mellitus in service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for diabetes mellitus is addressed below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Diabetes mellitus is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for diabetes mellitus.  He has a current diagnosis of Type II diabetes mellitus, and at issue is whether this condition had onset in service or is otherwise related to his active service.

The Veteran acknowledges that he was never diagnosed with diabetes mellitus during his active service, but contends that elevated blood sugar readings recorded in his service treatment records should be considered early evidence of this condition.  The Veteran, who is a medical doctor, has testified in both written statements and at his personal hearing that diabetes is a condition with an insidious onset and that an individual's ability to process insulin gradually becomes impaired over time, rather than all at once.  Thus, he states that the date of diagnosis is a poor indicator of when someone actually developed diabetes, since they likely developed the condition many years before and their symptoms gradually became more severe until they meet the diagnostic criteria for diabetes mellitus.  

Additionally, the Veteran has contended that because the medical field has developed a greater understanding of diabetes mellitus over the past twenty years, under current diagnostic criteria, he likely would have been diagnosed with diabetes mellitus while still in service.  In support of his claim, the Veteran has submitted statements from a number of fellow physicians.

In December 2005, Dr. K.A.D. stated that the Veteran's 1978 laboratory results meet the current diagnostic criteria for "pre-diabetes", a medical condition that denotes an elevated risk of developing diabetes.  

In a March 2007 letter, Dr. J.M. wrote:

[The Veteran] had consulted with me in the 1989 to 1993 time period about elevated fasting glucose.  At that time, he was on active duty with the USPHS.  His blood glucose-readings were elevated, but at that time, were considered glucose intolerance and not frank diabetes.  I had counseled him to treat with diet and exercise.  He has since been diagnosed with non-insulin dependent diabetes.  However, by today's diagnostic standards, he would have had that diagnosis in 1993 while on active duty.  Although he may not have received any different treatment, he would have had the diagnosis while on active duty, and therefore his current diagnosis should be considered a service-related condition.

In June 2012, Dr. M.S. noted that the Veteran had elevated fasting blood glucose multiple times during his active service including a fasting blood glucose level of 132 mg/dL in October 1992, and stated the Veteran had a diagnosis of diabetes mellitus in 1992.  

Based on all the above evidence, the Board finds it is at least as likely as not that the Veteran's current diabetes mellitus condition first started to develop during his active military service and has progressively worsened since that time.  Accordingly, entitlement to service connection for diabetes mellitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


